Citation Nr: 1416587	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-35 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for sleep disturbance, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for muscle pain, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for migraines, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.

6.  Whether a December 2008 rating decision, which denied service connection for fatigue, was clearly and unmistakably erroneous (CUE).

7.  Whether a December 2008 rating decision, which denied service connection for sleep disturbance, was clearly and unmistakably erroneous (CUE).

8.  Whether a December 2008 rating decision, which denied service connection for muscle pain, was clearly and unmistakably erroneous (CUE).

9.  Whether a December 2008 rating decision, which denied service connection for migraines, was clearly and unmistakably erroneous (CUE).

10.  Whether a December 2008 rating decision, which denied service connection for joint pain, was clearly and unmistakably erroneous (CUE).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel







INTRODUCTION

The Veteran served on active duty from November 1987 to November 1991.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions in December 2008 (service connection claims) and in May 2009 (CUE claims) of the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego, California, and Seattle, Washington, respectively.  

The appeal has since been transferred to the RO in Portland, Oregon.  

The Veteran testified before the undersigned Veterans Law Judge at an April 2013 videoconference Board hearing.  A transcript of that hearing is of record.

In November 2013, the Board remanded the appeal.  In that remand, the Board noted that, having considered the complicated procedural history of the Veteran's appeal, two types of issues were before it: service connection claims which were originally denied in January 2005, following the receipt of relevant service department records, and CUE claims, based upon the December 2008 rating decision.  The Board additionally dismissed the issue of entitlement to service connection for a skin disability in accordance with the Veteran's request to withdraw that appeal.

In a February 2014 rating decision, the Appeals Management Center determined that the Veteran's fatigue and sleep disturbance were "granted" as part and parcel of his previously service-connected PTSD.  

The AMC made this determination relying, in part, on the findings of a December VA examination which, upon review, is found to be inadequate.  Further, the AMC failed to discuss why these issues, claimed as separate disorders throughout the period on appeal, should no longer be considered as such.  

Accordingly, the issues of entitlement to service connection for fatigue and entitlement to service connection for sleep disturbance are still before the Board and are discussed at greater length below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2013, the Board remanded the service connection issues on appeal for VA examinations in order to determine whether it was at least as likely as not (a 50 percent or greater probability) that the Veteran's fatigue, sleep disturbance, muscle pain, migraines or joint pain were directly related to his service, or whether these disorders were to secondary his service in the Southwest Asia theater of operations.  In December 2013 a VA examination was conducted.

Regrettably, in his report, the VA examiner did not provide any rationale supporting his determination that the Veteran's claimed disorders were not directly related to his service.  Further, the VA examiner provided an eleven page report which included only five sentences as to whether there was a relationship between the Veteran's symptoms and his service in Southwest Asia and completely neglected to discuss whether his symptoms, in the aggregate, demonstrated a chronic multisymptom illness due to the Veteran's verified Southwest Asia service.

The December 2013 VA examination is inadequate.  A new examination is required.

The resolution of the Veteran's claims for service connection could have an effect upon the Veteran's claims for CUE.  Thus, a Board determination on the CUE claims is not warranted until development and adjudication of the service connection claims is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examinations to determine the nature and etiology of fatigue, sleep disturbance, muscle pain, migraines and /or joint pain.  

The claim file must be reviewed in conjunction with all examinations, to include electronic records maintained in the Virtual VA system, CAPRI, VBMS and AMIE.  If any examiner does not have access to any of these files, any treatment records contained therein must be printed and associated with the paper claim file so they can be available to the examiner for review, if not otherwise available to the examiner(s).

The examiners must opine:

a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's fatigue, sleep disturbance, muscle pain, migraines and /or joint pain is/are related to his service

b) Whether it is at least as likely as not (a 50 percent or greater probability) that any combination of the Veteran's symptoms constitute an undiagnosed illness or medically unexplained chronic multisymptom illness as defined under 38 C.F.R. § 3.317 as due to exposure in the Southwest Asia theater of operations.

The examiners must accept as fact that the Veteran was exposed to smoke and chemicals from oil well fires during service.  

A full and complete rationale for al opinions expressed is required.  If an examiner determines that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Thereafter, readjudicate the claims.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

